DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 11/25/2020.
Claims 1-20 are pending. Claim 1 is independent.
Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 and once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden of proof shifts to the applicant.



Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
4.	See Application Data Sheet for Domestic Priority details. 

Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 11/25/2020.  This IDS has been considered.

Specification Objections
6.	The Title is objected to because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims (if applicable) to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over ,  in view of Shin (US 9,659,638 B1), in view of HOSHIKAWA et al. (US 2016/0070507 A1). Further supported by WANG et al. (US 20080205136 A1) and YAO et al. (US 2016/0077913 A1) for limitation analysis.
	Regarding independent claim 1, Shin teaches an information processing system (see Fig. 10: 1000. See also Fig. 1: 100 system for controlling read operation using ECC technique) comprising: 
a host device (Fig. 10: 1100); and 
a memory system (Fig. 10: 1200) connected to the host, the memory system including a memory device (Fig. 10: 1220, see Fig. 1: 300) and 
a controller (Fig. 10: 1210), 
wherein the memory device includes a first plurality of memory cells (Fig. 1: PG1), a first word line (Fig. 1: WL1 in PL1) electrically connected to gates of the first plurality of memory cells (Fig. 1: PG1), a second plurality of memory cells (Fig. 1: PG2) and 
a second word line (Fig. 1: WL1 in PL2) electrically connected to gates of the second plurality of memory cells (Fig. 1: PG2), 
(Fig. 1 in context of col. 5, lines 27-40: “…a first page PG1 …of a first plane PL1 and a second page PG2 …of a second plane PL2 may be read…in parallel…”), and 
the controller is configured to, when receiving a first request sent from the host device (col. 10, lines 12-14: RD_MPMP command. See also Fig. 8 read command for MPMP), transmit to the memory device a first instruction instructing parallel reads from the first plurality of memory cells and the second plurality of memory cells (col. 10, lines 48-51 and col. 10, lines 12-14. See also Fig. 8), 
the first instruction corresponding to the first request (controller instruction for ECC read).
Shin in col. 14, lines 12-22 teaches MPMP read method using ECC scheme but silent with respect to remaining provisions of this claim – 
transmit to the memory device a second instruction for reading data from the first plurality of memory cells when an error of first read data transmitted from the memory device in response to the first instruction is uncorrectable, and 
perform error correction on second read data transmitted by the memory device in response to the second instruction. 
HOSHIKAWA teaches - 
transmitting (controller Fig. 1: 20 coordinated communication to NAND during read process) to the memory device a second instruction (para [0052], para [0054] and para [0055]: interpreted as a command coordinated by controlled associated with “inter-page” level2 ECC process. Limitation is further supported by WANG in para [0033], read command…”  “…controller performs…changing the command…”) for reading data from the first plurality of memory cells (para [0051]: reading data from a page of plane e.g. Fig. 9 Pa/P1) when an error of first read data (Fig. 9 and para [0053]: e.g. D1 in page Pa/ P1) transmitted from the memory device in response to the first instruction (para [0054]: read command associated with “inside-page” level1 ECC taken as first instruction modified with Shin’s teachings)  is uncorrectable (para [0054]: “error corrections of the level1 are failed”. Further taught in para [0051]).
performing error correction (para [0052], para [0054]: “inter-page” level2 ECC process) on second read data (Fig. 9 and para [0053]: e.g. D2 in Pa/P2 or D3 in Pa/P3 target for ECC read) transmitted by the memory device in response to the second instruction (Fig. 11: S110[Wingdings font/0xE0] S120 and para [0054]:  “inter-page” level2 ECC process. The limitation is further supported by YAO Fig. 10 in context of para [0069] and para [0081] where it is taught that “inter-page ECC” in multi-plane, multi-page setup is used to optimally perform error correction and “inter-page ECC” has higher correction capability).
Shin and HOSHIKAWA are in analogous field of art of multi-plane NAND flash memory structure and both shows endeavor in ECC reading.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of HOSHIKAWA into the teachings of Shin by integrating HOSHIKAWA’s controller functionality and architecture into Shin’s apparatus such that multi-page, multi-plane read with “inter-page” ECC scheme can be 
Regarding claim 2, Shin and HOSHIKAWA teach the information processing system according to claim 1. HOSHIKAWA Fig. 11 event sequence teaches  wherein the controller is configured to transmit the second instruction (command associated with “inter-page” level2 ECC at S1120) after transmission of the first instruction (command associated with “inside-page” level1 ECC at s110).
.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10,885,988 B2, in view of US 10,096,366 B2. Further supported by US 10,403,373 B2 for limitation analysis.
Regarding independent claim 1, US 10,885,988 B2 teaches an information processing system (read operation method and processing in “memory device”, see e.g. US 10,885,988 B2: claims 1-16)  comprising: 
a host device (US 10,885,988 B2: claim 1, lines 20-22: host); and 
a 
wherein the memory device includes a first plurality of memory cells, a first word line electrically connected to gates of the first plurality of memory cells, a second plurality of memory cells and a second word line electrically connected to gates of the second plurality of memory cells (US 10,885,988 B2: claim 1, lines 1-7), 
data in the first plurality of memory cells and data in the second plurality of memory cells are capable of being read in parallel (US 10,885,988 B2: claim 1, lines 6-8), and 
the (US 10,885,988 B2: claim 1, lines 9-16), 
transmit to the memory device a second instruction for reading data from the first plurality of memory cells when an error of first read data transmitted from the memory device in response to the first instruction is uncorrectable parallel (US 10,885,988 B2: claim 1, lines 9-16), and 
(US 10,885,988 B2: claim 1, lines 9-16).
US 10,885,988 B2 claims are silent with respect to controller and memory system implementing the claimed methods of read operation.
US 10,096,366 B2 teaches controller and memory system implementing analogous and similar claimed methods of read operation (see US 10,096,366 B2 claim 1 or, Specification disclosure e.g. Fig. 1, Fig. 10-13. Further supported by US 10,403,373 B2 specification disclosure).
Three cited arts are analogous and are in same field of endeavor.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of US 10,096,366 B2 into the teachings of US 10,885,988 B2 such that a system with enhanced components e.g. controller/ interface circuitry can be employed to implement the claimed read method in order to improve operation speed.
Regarding claim 2, US 10,885,988 B2 and US 10,096,366 B2  teach the information processing system according to claim 1. US 10,885,988 B2 teaches wherein the controller is configured to transmit the second instruction after transmission of the first instruction. (US 10,885,988 B2: claim 2).
Regarding claim 3, US 10,885,988 B2 and US 10,096,366 B2  teach the information processing system according to claim 2. US 10,885,988 B2 teaches wherein the controller is configured to transmit to the memory device a third instruction for reading data from the second plurality of memory cells after transmission of the second (US 10,885,988 B2: claim 3)
Regarding claim 4, US 10,885,988 B2 and US 10,096,366 B2  teach the information processing system according to claim 1. US 10,885,988 B2 teaches wherein: the memory device further includes a first switch between a first driver and the first word line, and a second switch between the first driver and the second word line, the memory device is configured to read data from the first and second plurality of memory cells with the first and second switches on in response to the first instruction, and the memory device is configured to read data from the first plurality of memory cells with the second switch off in response to the second instruction. (US 10,885,988 B2: claim 11. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 5, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 3.  US 10,885,988 B2 teaches wherein: the memory device further includes a third plurality of memory cells, a third word line electrically connected to gates of the first plurality of memory cells, a fourth plurality of memory cells and a fourth word line electrically connected to gates of the first plurality of memory cells, one of the first plurality of memory cells and one of the third plurality of memory cells are electrically connected in series, one of the second plurality of memory cells and one of the fourth plurality of memory cells are electrically connected in series, and the controller is configured to transmit to the memory device a third instruction which instructs parallel writes into the third plurality of memory cells and (US 10,885,988 B2: claims 3-4, 15. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 6, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 5. US 10,885,988 B2 teaches wherein the controller is configured to transmit to the memory device a fourth instruction for reading data from the second plurality of memory cells after transmission of the second instruction. (US 10,885,988 B2: claims 4-7, 15. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 7, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 5. US 10,885,988 B2 teaches wherein the controller is configured to transmit to the memory device a fourth instruction for writing after transmission of the second instruction. (US 10,885,988 B2: claims 6. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 8, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 7. US 10,885,988 B2 teaches wherein: the memory device further includes a fifth plurality of memory cells and a sixth plurality of memory cells, and the fourth instruction includes one or both of an instruction of a write into the fifth plurality of memory cells, and an instruction of a write into a sixth plurality of memory cells. (US 10,885,988 B2: claims 7-9. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 9, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 8. US 10,885,988 B2 teaches wherein the fourth instruction includes an instruction of a write of first data read from the first (US 10,885,988 B2: claims 8-11. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 10, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 9.  US 10,885,988 B2 teaches wherein the controller is configured to generate second data stored in the second plurality of memory cells using the first data, and instruct a write of second data into the sixth plurality of memory cells. (US 10,885,988 B2: claims 7-9. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 11, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 10.  US 10,885,988 B2 teaches wherein: the memory device further includes a seventh plurality of memory cells, and an eighth plurality of memory cells, and the controller is configured to transmit to the memory device a fifth instruction including an instruction of a write into the seventh plurality of memory cells and an instruction of a write into the eighth plurality of memory cells after reception of the first request. (US 10,885,988 B2: claim 10. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 12, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 1. US 10,885,988 B2 teaches wherein: the first request is a read request including a logical address, the controller is configured to specify a first address corresponding to the first plurality of memory cells and specifying a second address corresponding to the second plurality of memory cells based on the logical address, and the first instruction designates the first address and (US 10,885,988 B2: claim 12. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 13, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 1. US 10,885,988 B2 teaches wherein the controller is configured to transmit to the host device the first read data or the first read data with an error corrected when an error correction on the first read data succeeds. (US 10,885,988 B2: claims 1, 3, 12. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 14, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 1. US 10,885,988 B2 teaches wherein the controller is configured to restore, when the error correction on the second read data succeeds, data which should be read from the second plurality of memory cells based on the second read data. (US 10,885,988 B2: claims 1-16. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure)
Regarding claim 15, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 14.  US 10,885,988 B2 teaches wherein the controller is configured to transmit to the host device the restored data when an error correction on the second read data succeeds. (US 10,885,988 B2: claims 1-16. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure)
Regarding claim 16, US 10,885,988 B2 and US 10,096,366 B2 teach the information processing system according to claim 14. US 10,885,988 B2 teaches wherein the controller is configured to transmit to the memory device a third instruction (US 10,885,988 B2: claims 1-16. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
Regarding claim 17, US 10,885,988 B2 and US 10,096,366 B2 the information processing system according to claim 16. US 10,885,988 B2 teaches wherein: the memory device is configured to, in response to the third instruction, read data from the second plurality of memory cells and transmit the read data as third data to the controller, and the controller is configured to restore, when an error correction on the third data succeeds, data which should be read from the first plurality of memory cells based the third data. (US 10,885,988 B2: claims 1-16. Further supported by US 10,096,366 B2  and US 10,403,373 B2 disclosure).
As best understood by examiner, claims 1-17 of instant application can be rejected under NSDP double patenting rejection using  various disclosure and claim set combinations of patents US 10,885,988 B2, US 10,096,366 B2,  and US 10,403,373 B2. Thus all these 3 patents are subject to Terminal Disclaimer.

Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure: 
IMAMOTO (US 20200202934 A1): Fig. 10 - Fig. 20 disclosure applicable for all claims. Takada et al. (US 9,548,127 B1): Fig. 3 and Fig. 21 disclosure applicable for all claims. Strasser et al. (US 2014/0108891 A1): Fig. 2 - Fig. 10 disclosure applicable for 

Allowable Subject Matter
Claims 3-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further any nonstatutory double patenting rejection set forth in section above must be over-come.
Regarding claims 3-17, the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the dependent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
(Master of Engineering, Electrical Engineering, USA)